Title: Thomas Jefferson to William W. Hening, 1 October 1809
From: Jefferson, Thomas
To: Hening, William Waller


          Sir  Monticello Oct. 1. 09.
          In answer to the request expressed in your’s of Sep. 4. (which came to hand only this morning) that I would transcribe a line or two of the first act in my copy of the laws of 1660. I have to observe that the only copy of those laws I possessed was one made by myself from that in the office of the general assembly, and that it was among those I sent you & described under No 4. in the list I sent you. if you turn to this you may rely on it’s correctness. I salute you with esteem & respect.
          
            Th:
            Jefferson
        